Citation Nr: 1508073	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-01 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purposes of receipt of death pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION


The Veteran served on active duty from February 1943 to February 1946.  He died in June 1959.  The appellant was previously married to the Veteran, and seeks recognition as his surviving spouse for pension purposes. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied the above claim. 

In April 2012, the appellant testified at a hearing held before the undersigned Veterans Law Judge.  

The Board issued a decision in May 2012.  The Board's May 2012 decision was vacated in June 2014 pursuant to a settlement agreement in the case of Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

A second hearing was conducted in October 2014 before the undersigned.  

Two claims have been raised by the record, but must be referred back for initial agency of original jurisdiction (AOJ) action.  

First, the issue of entitlement to recognition as the surviving spouse for the purposes of receipt of death pension based on her second marriage to a different Veteran.  In this regard, it is important to understand that the appellant was remarried in July 1962 after her first husband, identified in the caption of the instant decision, died.  Her second husband was also a Veteran.  He died in September 2008.  The Board previously referred this claim to the AOJ for appropriate action in its May 2012 decision.  The matter must be again referred to the AOJ as no further action has been taken on the issue.

At her October 2014 hearing, the appellant raised the second issue, which involves the issue of entitlement to death and indemnity compensation (DIC) due to service-connected death.  This claim encompasses the deaths of both husbands.  An original claim for the same benefit involving her first husband was previously denied by the AOJ in July 1959, but the instant petition to reopen that matter has not been adjudicated by the AOJ.  The claim for DIC on the basis of her second husband's death has never been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The instant decision is intended in no way to represent a finding as to whether she may be eligible for death pension benefits based on her second marriage or DIC benefits based on either marriage.  To the contrary, the appellant is encouraged to pursue all of these issues should she wish to do so.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

After the Veteran's death in June 1959, the appellant remarried in July 1962 and her second marriage was terminated by divorce proceedings that commended after November 1, 1990.  


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran for death pension purposes have not been met. 38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.3 , 3.30, 3.55, 3.314 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant maintains that death pension benefits should be granted based on her marriage to the Veteran.  

Several material facts are not in dispute.  First, that the appellant and the Veteran were married in October 1949.  Second, that the marriage ended in June 1959 when the Veteran died.  (The appellant received VA death pension benefits in the years immediately after the Veteran's death until she remarried in July 1962.)  Finally, that she remarried in July 1962, and her remarriage ended by a divorce in January 1994.  

The instant appeal is limited in scope to the question of whether death pension benefits may be awarded on the basis of her marriage to the instant Veteran (i.e., her first marriage).  

Applicable Law

Certain VA death benefits, including death pension, dependency and indemnity compensation (DIC) benefits, and accrued benefits are payable to a veteran's surviving spouse. 38 U.S.C.A. §§ 1310 , 1541. 

"Spouse" is defined as by regulation as a person of the whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" is defined as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued." 38 C.F.R. § 3.1(j).

A "surviving spouse" is defined as a person who was the spouse of the veteran at the time of the veteran's death and who (1) lived with the veteran continuously since the time of the parties' marriage to the date of the veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55, has not remarried and has not since the death of the veteran and after September 19, 1962, held him or herself out to the public as the spouse of a member of the opposite sex with whom he or she was then cohabiting.  38 C.F.R. § 3.50 (b) . 

Remarriage of a surviving spouse does not bar the furnishing of pension benefits to the surviving spouse if the marriage was void or annulled.   38 C.F.R. § 3.55(a)(1).  Further, on or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, who, but for the remarriage, would be considered the surviving spouse, provided that the marriage was terminated by death or dissolved by a court with basic authority to render a divorce decree, will not bar furnishing benefits. 38 C.F.R. § 3.55(a)(2).  

Discussion

Because the appellant remarried, and her situation does not fit within any exception set forth in 38 C.F.R. § 3.55, this appeal must be denied.  

Her remarriage was terminated by divorce decree finalized in January 1994.  As she testified at the April 2012 hearing, the legal proceedings commenced in 1992, which was after November 1, 1990, whereas § 3.55(a)(2) requires that the legal proceedings have commenced prior November 1, 1990.  See Board Hr'g Tr. 3.  There is no other provision set forth in § 3.55, which might establish her eligibility for death pension benefits based on her marriage to the Veteran.  

For these reasons, the appellant may not be considered the surviving spouse of the Veteran for the purpose of receiving death pension benefits. 

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Otherwise, she was afforded a Board hearing most recently in October 2014, at which she presented oral argument in support of her claim.  During this hearing, the undersigned did not explain the reasons the claim was denied because such an explanation was preempted by the appellant's representative who did so.  See Board Hr'g Tr. 3.  Moreover, the only material issue in this appeal concerns a legal question, rather than a factual one.  Therefore, there was no indication for the undersigned to suggest the submission of evidence that may have been overlooked as to this appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
ORDER

Recognition as the surviving spouse of the Veteran for purposes of the receipt of death pension benefits is denied.


____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


